Citation Nr: 0740017	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
major depressive disorder from October 27, 2003 thru December 
15, 2006.

2.  Entitlement to a rating in excess of 70 percent for a 
major depressive disorder from December 16, 2006.

3.  Entitlement to service connection for a hand disability 
as secondary to the service connected disability of traumatic 
arthritis of the right 2nd and 3rd fingers (dominant).

4.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right 2nd and 3rd fingers.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and December 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

The December 2004 rating decision increased the veteran's 
rating for a major depressive disorder from 30 percent to 50 
percent effective October 27, 2003 (the date of receipt of 
the claim).  The RO subsequently issued an April 2007 rating 
decision in which it once again increased the veteran's 
rating (from 50 percent to 70 percent).  This second increase 
only dated back to December 16, 2006 (the date of a VA 
examination).  As such, the issue is separated into the two 
time periods specified above.

The Board notes that the veteran also appealed the issue of 
entitlement to service connection for hypertension.  The RO 
issued an April 2007 rating decision in which it granted 
service connection for hypertension.  The granting of service 
connection constitutes a complete grant of the claim.  
Consequently, the issue is not before the Board.  

The veteran had requested a hearing before the Board; 
however, he withdrew that hearing request by way of a June 
2006 Statement in Support of the Claim (VA 21-4138).  

The issues of entitlement to service connection for a hand 
disability as secondary to the service connected disability 
of traumatic arthritis of the right 2nd and 3rd fingers and 
entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the 2nd and 3rd fingers, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to December 16, 2006, the veteran's major 
depressive disorder was not manifested by occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

2.  From December 16, 2006, the veteran's major depressive 
disorder has not been manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
major depressive disorder prior to December 16, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9400 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 70 percent for the veteran's service-connected 
major depressive disorder from December 16, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2002 and August 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  While the notification did not advise the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
Board notes that the RO sent the veteran a March 2006 
correspondence that fully complied with Dingess.  The claim 
was subsequently readjudicated in an April 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of 
untimely VCAA or Dingess notifications, nor has any been 
shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations dated November 2004 and December 2006, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected major depressive disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected major depressive disorder has 
been rated by the RO under the provisions of Diagnostic Code 
9400.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran underwent a VA examination in November 2004.  He 
reported that he sustained a traumatic injury when the hood 
of a military truck collapsed and crushed his hand.  Shortly 
after discharge from service, he began suffering from anxiety 
and "nervousness."  He stated that he did not receive VA 
treatment from the late 1970s to 2001.  He reportedly sought 
treatment from private practitioners and was prescribed 
Valium.  He was warned about the possibility of addiction; 
and was transitioned to Xanax (which he still takes).  He 
stated that there has been little time over the past 30 years 
when he has not been in treatment.  He complained that as 
retirement approaches, his mental health is worsening.  He 
felt that his psychological problems had contributed to his 
two divorces (each divorce left him emotionally devastated).  
He reported being married to his current wife for 11 years.  
He described the relationship as stable.  He had no financial 
obligations to his ex-wives, and had no contact with them.  

When the veteran's anxiety becomes intolerable, he stated 
that he smokes or drinks.  He states that he would have a 
breakdown without them.  He reported drinking alcohol four to 
five days per week as a means of self-medicating his anxiety.  
He had never had any work or legal problems as a result of 
his alcohol use.  

During the interview, the veteran was cooperative, but 
restless and somewhat agitated.  His speech was reasonably 
coherent; but when asked open ended questions, he tended to 
ramble off topic until redirected.  His voice was tremulous 
and the content of his speech was filled with apprehension, 
doubt, fear, and worry.  His voice lacked intonation and his 
affect in general appeared flattened.  He stuttered at times.  
He denied suicidal/homicidal ideation; but references to 
feelings of hopelessness prompted the examiner to administer 
the Center for Epidemiological Studies Depression Scale (CES-
D).  He obtained a score of 39, which falls in the severe 
depression range.  He endorsed items such as "I felt sad", 
"my sleep was restless", and "I felt depressed", as 
occurring on a nearly daily basis.  The examiner noted that 
this is all consistent with reports in his VA medical record 
and consistent with a diagnosis of Generalized Anxiety 
Disorder.  The veteran was oriented times four and there was 
no evidence of hallucinations, delusions, cognitive slippage 
or deterioration of the personality structure, such as might 
be seen in psychosis.  The veteran was deemed competent to 
manage his own financial affairs.  

The examiner noted that the veteran engages in chronic, 
excessive worry that is difficult to control.  Symptoms are 
associated with restlessness, poor concentration and 
excessive muscle activity, and problems with sleep and/or 
fatigue.  The anxiety was not confined to other mental and 
physical problems, and caused significant distress and 
impairment.  While chronic alcohol use was present, it did 
not appear directly contributory to anxiety.  Over the past 
30 years, as his coping ability has been stressed, his 
ability to function despite his anxiety has worsened.  The 
examiner stated that the veteran's symptom intensity 
(essentially mild when he was younger) could now be described 
as moderate as his coping abilities diminish.  He was 
assessed with a Global Assessment of Functioning (GAF) score 
of 55.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2006).

The veteran underwent a neuropsychiatric examination in March 
2005.  He stated that he is nervous and that whenever he 
hears a phone ring, his heart beats faster and it feels like 
it will stop beating.  When he gets upset, he stutters.  The 
examiner subjected the veteran to all sorts of verbal stress.  
The veteran stuttered and demonstrated psychophysiological 
disturbances of the autonomic nervous system.  His face 
became red; his hands began to sweat; and it appeared that he 
was extremely agitated and uncomfortable.  The veteran was 
apparently attempting to deal with identity in self; and he 
was not coming up with the right answers.  The veteran has 
been a hard worker all of his life; but as he gets older and 
his youth is replaced by adult responsibilities, he finds 
himself inadequate.  He was preoccupied and concerned about 
his job and his inability to provide for his wife in terms of 
his own childhood fantasies.  He was involved with concepts 
of idealized right; and when he experienced 
psychophysiological disturbances, he becomes somewhat 
disorganized and was not able to function effectively.  At 
the time of the examination, the veteran was working as a 
gauge counter controller.  He checked micrometers, gauges, 
etc.  The work was tedious, repetitive, and demanding.  He 
was angry about his job because he prefers to do work that 
requires muscular effort; but he stated that he does not do 
that type of work because of the low pay.    

A May 2005 correspondence from the veteran's employer 
indicates that the veteran retired in April 2005 due to 
medical disabilities.  A September 2005 correspondence from 
private physician Dr. R.D.G. stated that the veteran's job 
had become extremely stressful and that he (Dr. R.D.G.) 
agreed that retirement was in the best interests of the 
veteran.  

VA outpatient treatment reports reflect that the veteran 
complained of depression that rated an 8 on a scale of 1 to 
10, and panic attacks that occur sometimes.  In July 2006, he 
complained of 2-3 panic attacks per week.  He and he wife 
separated in approximately August 2006.  In November 2006, he 
stated that his depression fluctuated; but that it typically 
rated a 5 or 6 on a scale of 1 to 10.  

In order to warrant a rating in excess of 50 percent, the 
veteran's disability must be manifested by occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

The Board finds that the veteran's disability prior to 
December 16, 2006 was appropriately rated at 50 percent.  The 
veteran was gainfully employed through April 2005 and was 
involved in a stable marriage until approximately August 
2006.  There is no indication that he suffered deficiencies 
in judgment or thinking.  He had not shown most of the 
symptoms enumerated above (suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 50 percent prior to December 
16, 2006 must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).
  
Effective December 16, 2006
The veteran underwent another VA examination on December 16, 
2006.  He reported that he has been separated from his wife 
for the past five months; and that he has not done any full 
time work for the last year and a half.  He complained that 
he can not sleep; and that he cries a great deal.  He 
indicated that he has had no desire or motivation in his 
life.  While groggy, he got up and fell in the bathroom, 
resulting in a black eye.  He stated that he often bumps into 
stuff.  He also stated that he has had suicidal ideas; but no 
attempts.  The examiner stated that the veteran was able to 
engage in a normal range and variety of activities of daily 
living without interruption of his typical daily routine.  

Upon examination, the veteran appeared quite immature and 
dependent.  He appeared to have some anger control problems.  
He was extremely dramatic from time to time and it was almost 
impossible to get specific answers from him.  His thought 
processes were overall logical, coherent, and relevant.  He 
was an attractive, articulate, verbal, well-dressed and well 
groomed individual who was overall mentally intact and 
cooperative.  His social skills were very poor.  He seemed 
fairly intelligent and his speech was well understood.  He 
was well oriented to time, place, person, and situation.  His 
affect was one of excitation and poor reasoning.  His fund of 
general information was good.  He exhibited a high degree of 
psychomotor restlessness.  His verbal comprehension was good.  
He seemed distractible and he stated that his short term 
memory is poor.  His sensorium was clear.  He denied having 
any head trauma, seizure, or stroke.  

A review of the veteran's psychological symptoms resulted in 
the endorsement of anxiety, panic attacks, depression, 
insomnia, appetite disturbance, crying spells, anhedonia, and 
nightmares.  He indicated that he becomes quite irritable at 
times; but stated that he takes his irritability out on 
himself.  The examiner opined that the veteran was severely 
depressed and agitated; and that he is significantly limited 
in his social and occupational functioning.  He is socially 
retarded and has great difficulty in relationships with 
others.  The examiner also opined that the veteran is 
virtually unemployable because of the severe depression and 
inability to relate to others in a mature fashion.  He was 
assessed with a GAF score of 45.     

The Board notes that the veteran's major depressive disorder 
has been rated at 70 percent effective December 16, 2006 (the 
date of the VA examination).  In order to warrant a higher 
rating, his disability would have to be manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  The Board 
notes that the veteran has not shown any of the above 
referenced symptoms.  Although a GAF score of 45 was 
assigned, such score reflects serious symptoms, but not the 
degree of impairment in areas contemplated by the next higher 
rating of 100 percent.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 70 percent for a major 
depressive disorder effective December 16, 2006 must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 50 percent for a major 
depressive disorder from October 27, 2003 thru December 15, 
2006 is not warranted.  Entitlement to a rating in excess of 
70 percent for a major depressive disorder from December 16, 
2006 is not warranted.  To this extent, the appeal is denied. 


REMAND

The Board notes that the RO requested a VA opinion regarding 
whether the veteran's disability to his hand was secondary to 
the service connected disability of traumatic arthritis of 
the right 2nd and 3rd fingers.  The veteran was examined in 
September 2004; and the examiner submitted an opinion in a 
November 2004 addendum.  However, the Board notes that the 
opinion states that it is "less likely than not that his 
current polyarthritis is secondary to an injury in 1967."  
The examiner's rationale was that the 1967 injury was a 
traumatic injury; and the veteran's current disability is an 
inflammatory type injury.  He concluded by saying that "the 
traumatic injury from thirty-seven years ago would not result 
in the current inflammatory condition."  The Board finds 
that this is an adequate opinion regarding direct service 
connection; but not for secondary service connection.  The 
question in this secondary service connection claim is 
whether the veteran's current hand disability is related to 
his already service connected disability.  In other words, 
the question is whether his current hand disability was 
caused or aggravated by the arthritis in his right 2nd and 3rd 
fingers.  This question was not answered by the VA examiner.  
As such, the Board finds that the veteran is entitled to a 
new VA examination and opinion.

The Board also notes that the September 2004 examination was 
the most recent VA examination of the veteran's hand and 
fingers.  The veteran submitted a March 2006 Statement in 
Support of the Claim in which he requested another VA 
examination for his right hand.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Given the amount of 
time that has passed since his most recent examination; his 
request for another examination; and the fact that the case 
is being remanded anyway for an examination of his 
hand/fingers, the Board finds that the veteran should be 
afforded a new VA examination for the purpose of determining 
the current severity of the veteran's arthritis in his right 
2nd and 3rd fingers.  
 



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded VA 
examination for the purpose of 
determining the etiology of the veteran's 
right hand disability and also for the 
purpose of ascertaining the current 
severity of his service-connected 
arthritis of the right 2nd and 3rd 
fingers.  .  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
be asked whether it is at least as likely 
as not (a 50 percent or more likelihood) 
that the veteran's right hand disability 
was caused or aggravated by arthritis of 
the right 2nd and 3rd fingers.  All 
examination findings regarding the 
already service-connected arthritis of 
the right 2nd and 3rd fingers should be 
clearly reported to allow for application 
of VA rating criteria.    
 
2.  After completion of the above, the RO 
should review the expanded record and 
determine if secondary service connection 
is warranted for a right hand disability 
and whether a higher rating is warranted 
for the arthritis of the right 2nd and 3rd 
fingers.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


